Forum ETF Trust Three Canal Plaza, Suite 600 Portland, Maine 04101 January 2, 2014 EDGAR FILING Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Request for Acceleration Forum ETF Trust Pre-Effective Amendment No. 3 File Nos. 333-180250; 811-22679 Dear Sir or Madam: Pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), the undersigned hereby requests that effectiveness under the 1933 Act of Pre-Effective Amendment No. 3 to its registration statement on Form N-1A be accelerated to January 6, 2014.Pre-Effective Amendment No. 3 is filed herewith under the 1933 Act and the Investment Company Act of 1940, as amended.The undersigned is aware of its obligations under the 1933 Act. Very truly yours, FORUM ETF TRUST /s/ David Faherty By: DavidFaherty Title: Vice President Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, Maine 04101 January 2, 2014 EDGAR FILING Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Request for Acceleration Forum ETF Trust Pre-Effective Amendment No. 3 File Nos. 333-180250; 811-22679 Dear Sir or Madam: As principal underwriter for Forum ETF Trust (the “Trust”), the undersigned hereby requests, pursuant to Rule 461 of Regulation C under the Securities Act of 1933, as amended (“1933 Act”), the undersigned hereby requests that effectiveness under the 1933 Act of Pre-Effective Amendment No. 3 to its registration statement on Form N-1A be accelerated to January 6, 2014.Pre-Effective Amendment No. 3 is filed herewith under the 1933 Act and the Investment Company Act of 1940, as amended. The undersigned is aware of its obligations under the 1933 Act. Very truly yours, FORESIDE FUND SERVICES, LLC /s/ N K Chern By:Nanette K. Chern Title: Vice President
